IN THE SUPREME COURT OF THE STATE OF DELAWARE

  ANTHONY GORDON,                       §
                                        §
        Defendant-Below,                §   No. 477, 2016
        Appellant,                      §
                                        §   Court Below: Superior Court
        v.                              §   of the State of Delaware
                                        §
  STATE OF DELAWARE,                    §   Cr. ID No. 1109011777 (N)
                                        §
        Plaintiff-Below,                §
        Appellee.                       §

                           Submitted: October 11, 2017
                           Decided:   October 25, 2017

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                  ORDER

      This 25th day of October, 2017, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final

judgment of the Superior Court should be affirmed on the basis and for the

reasons stated in its September 8, 2016 order and the Commissioner’s Report

and Recommendation dated November 30, 2015.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.


                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice